Territory of Michigan Supreme Court Ss:
The United States of America

To the Sheriff of the County of Wayne

[SEAL] Greeting:
We command you (as heretofore we have commanded you) that you summon Jesse G. Thurston to appear before the Judges of the Supreme Court of said Territory at the city of Detroit on the third monday of September next to answer a Bill in Chancery Exhibited against him by Nathaniel Champ— And this he shall in no wise omit under the penalty of one thousand Dollars And have then there this writ—
Witness the Hon James Witherell presiding Judge of our said Court at the city of Detroit this Twenty sixth day of May in the year of our Lord one thousand Eight hundred and twenty seven—
John Winder
Clerk